DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an amendment filed 08/06/2021.
Claims 1-11 are pending.
Claims 1, 9, and 10 are amended.
Claim 11 is added cancelled.
Claims 1, 9, and 10 are further amended by the instant Examiner’s Amendment.
Claim 8 is cancelled by the instant Examiner’s Amendment.


Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 11/12/2021.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Sok Ki Hong on 12/10/2021.


Claim 1 has been replaced with the following:
A method for controlling a terminal apparatus used for an appliance control system for executing, via a network, remote operation on a plurality of appliances installed in a building, the plurality of appliances including a plurality of target appliances subject to remote operation,
	the terminal apparatus including a memory that stores setting information for each of the plurality of target appliances to be operated among all of the plurality of appliances installed in the building, wherein the setting information is individually preset for each of the plurality of target appliances, such that at least two of the plurality of target appliances have different preset operating setting values, and wherein a number of the plurality of target appliances is less than all of the plurality of appliances installed in the building,
	the method comprising:
	(i)  causing a computer of the terminal apparatus to judge whether or not the setting information includes information about the plurality of target appliances, the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building;
	(ii)  causing a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, perform a first display of a start instruction image, wherein the start instruction image includes an instruction 
	(iii)  causing the computer to, when the instruction image region is operated on the start instruction image, output control data to the network for providing the instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; 
		(iv) causing the display of the terminal apparatus to perform a second display of a plurality of notification images representing a communication result of the control data, each of the notification images being sequentially and independently displayed for each of the plurality of target appliances; and
(v)  in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, causing the computer to stop detecting selection of the one common instruction portion and start a re-notification timer, and prevent the one common piece of display data from being output again before a timeout of the re-notification timer occurs,
      wherein the plurality of appliances are a plurality of air conditioners.


Claim 9 has been replaced with the following:
A non-transitory computer-readable recording medium storing a program for controlling a terminal apparatus used for an appliance control system for executing, via a network, remote operation on a plurality of appliances installed in a building, the plurality of appliances including a plurality of target appliances subject to remote operation,

	the program causing:
	(i)  a computer of the terminal apparatus to judge whether or not the setting information includes information about the plurality of target appliances, the plurality of target appliances including two or more appliances that are individually selected among the plurality of appliances installed in the building, and the two or more appliances are selected to be included in the plurality of target appliances without restriction to their locations within the building;
	(ii)  a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, display a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; 
	(iii)  the computer, when the instruction image region is operated on the start instruction image, to output control data to the network for providing the instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; 

(v)  in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, the computer to stop detecting selection of the one common instruction portion and start a re-notification timer, and prevent the one common piece of display data from being output again before a timeout of the re-notification timer occurs,
wherein the plurality of appliances are a plurality of air conditioners.


Claim 10 has been replaced with the following:
A method to be executed by an appliance control system for executing, via a network, remote operation on a plurality of appliances installed in a building, the plurality of appliances including a plurality of target appliances subject to remote operation, the method comprising:
	judging whether or not setting information includes information about the plurality of target appliances to be operated by using a memory that stores the setting information for each of the plurality of target appliances among all of the plurality of appliances installed in the building, wherein the setting information is individually preset for each of the plurality of target appliances, such that at least two of the plurality of target appliances have different preset operating setting values, and wherein a number of the plurality of target appliances is less than all of the plurality of appliances installed in the building, and the plurality of target appliances 
	displaying, when a computer judges that the setting information includes information about the plurality of target appliances, a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; 
	outputting, when the instruction image region is operated on the start instruction image, control data to the network for providing an instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; 
displaying a plurality of notification images representing a communication result of the control data, each of the notification images being sequentially and independently displayed for each of the plurality of target appliances; and
in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, stop detecting selection of the one common instruction portion and starting a re-notification timer, and preventing the one common piece of display data from being output again before a timeout of the re-notification timer occurs, 
wherein the plurality of appliances are a plurality of air conditioners.


Claim 8 is cancelled. 

Allowable Subject Matter

Claims 1-7 and 9-11 are allowed.

The following is an examiner's statement of reasons for allowance:

While Wada discloses controlling a plurality of appliances through a remote terminal via a network including setting information for the plurality of appliances and displaying start instruction that includes an image region providing an instruction for a remote operation to the plurality of appliances including air conditioners, and while Sonoda teaches operating a subgroup of a plurality of air conditions, and while Shim teaches setting individual preset information for each of a plurality of appliances to cause each of the appliances to operate based on the preset, none of the references taken either alone or in combination with the prior art of record disclose a method or product for controlling a terminal apparatus used for an appliance control system of appliances in a building, including:


(Claim 1) "…causing a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, perform a first display of a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; (iii)  causing the computer to, when the instruction image region is operated on the start instruction image, output control data to the network for providing the instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; (iv) causing the display of the terminal apparatus to perform a second display of a plurality of notification images representing a communication result of the control data, each of the notification images being sequentially and independently displayed for each of the plurality of target appliances; and (v)  in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, causing the computer to stop detecting selection of the one common instruction portion and start a re-notification timer, and prevent the one common piece of display data from being output again before a timeout of the re-notification timer occurs, wherein the plurality of appliances are a plurality of air conditioners.",


(Claim 9) "… a display of the terminal apparatus to, when the computer judges that the setting information includes information about the plurality of target appliances, display a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; (iii)  the computer, when the instruction image region is operated on the start instruction image, to output control data to the network for providing the instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; (iv) the display of the terminal apparatus to perform a second display of a plurality of notification images representing a communication result of the control data, each of the notification images being sequentially and independently displayed for each of the plurality of target appliances; and(v)  in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, the computer to stop detecting selection of the one common instruction portion and start a re-notification timer, and prevent the one common piece of display data from being output again before a timeout of the re-notification timer occurs,wherein the plurality of appliances are a plurality of air conditioners.",

(Claim 10) "… displaying, when a computer judges that the setting information includes information about the plurality of target appliances, a start instruction image, wherein the start instruction image includes an instruction image region that provides an instruction for the remote operation to all of the plurality of target appliances and provides a starting instruction for the remote operation; outputting, when the instruction image region is operated on the start instruction image, control data to the network for providing an instruction for the remote operation to the plurality of target appliances to cause each of the plurality of target appliances to operate according to its respective preset operating setting values stored in the setting information; displaying a plurality of notification images representing a communication result of the control data, each of the notification images being sequentially and independently displayed for each of the plurality of target appliances; and in a case where a selection of one common instruction portion is not detected within a certain period from when one common piece of display data is output, stop detecting selection of the one common instruction portion and starting a re-notification timer, and preventing the one common piece of display data from being output again before a timeout of the re-notification timer occurs, wherein the plurality of appliances are a plurality of air conditioners.",

.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such
submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILIO J SAAVEDRA whose telephone number is (571)270-5617. The examiner can normally be reached M-F: 9:30am-5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Velez-Perez can be reached on (571) 270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILIO J SAAVEDRA/Primary Patent Examiner, Art Unit 2117